Dismissed and Memorandum Opinion filed November 6, 2003








Dismissed and Memorandum Opinion filed November 6,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00986-CV
____________
 
THE GROCERS SUPPLY PRODUCE
COMPANY, INC., Appellant
 
V.
 
CARL MILLER, Appellee
 

 
On Appeal from the 270th
District Court
Harris County, Texas
Trial Court Cause No. 02-08160
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed July 15, 2003.  On October 27, 2003, appellant filed a motion
to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 6, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.